UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1404



MOSES SWEENEY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Jillyn K. Schulze, Magistrate Judge. (CA-
97-1631-AW)


Submitted:   June 23, 1998                 Decided:   July 29, 1998


Before WIDENER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Moses Sweeney, Appellant Pro Se. Kenneth DiVito, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Moses J. Sweeney appeals the magistrate judge’s

order and memorandum opinion affirming the Commissioner’s decision

denying his application for disability insurance benefits.* We have

reviewed the record and the magistrate judges’s memorandum opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the magistrate judge. Sweeney v. Apfel, CA-97-1631-AW (D.

Md. Jan. 23, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid in the decisional

process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(2) (1994).


                                2